UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6568


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DAVID ALEXANDER CULVER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:19-cr-00013-KDB-DCK-1)


Submitted: August 30, 2021                                  Decided: September 14, 2021


Before NIEMEYER and THACKER, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Alexander Culver, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Alexander Culver appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review,

we discern no abuse of discretion in the district court’s determination that Culver did not

establish extraordinary and compelling reasons justifying early release. See United States

v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (providing standard of review and outlining

steps for evaluating compassionate release motions). Accordingly, we affirm the district

court’s order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2